Exhibit 10.15


A.P. PHARMA, INC.
 
MANAGEMENT RETENTION AGREEMENT
 
This Management Retention Agreement (the “Agreement”) is dated as of November 8,
2007, by and between Dr. John Barr (“Employee”) and A.P. Pharma, Inc., a
Delaware corporation (the “Company”).  This Agreement is intended to provide
Employee with certain benefits described herein upon the occurrence of specific
events and supercedes an earlier Change of Control Agreement dated March 23,
2005 between the Company and Employee.
 
RECITALS
 
A.           The Company’s Board of Directors believes it is in the best
interests of the Company and its shareholders to retain Employee and provide
incentives to Employee to continue in the service of the Company.


B.           The Board of Directors further believes that it is imperative to
provide Employee with certain benefits upon certain termination of Employee’s
employment in connection with an Involuntary Termination or with a Change of
Control, which benefits are intended to provide Employee with financial security
and provide sufficient income and encouragement to Employee to remain with the
Company, notwithstanding the possibility of a Change of Control.


D.           To accomplish the foregoing objectives, the Board of Directors has
directed the Company, upon execution of this Agreement by Employee, to agree to
the terms provided in this Agreement.


It is therefore agreed as follows
 
1.           At-Will Employment.  The Company and Employee acknowledge that
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, and that Employee’s employment with the Company may be
terminated by either party at any time for any or no reason.  If Employee’s
employment terminates for any reason, Employee shall not be entitled to any
payments, benefits, damages, award or compensation other than as provided in
this Agreement or otherwise agreed to by the Company.  The terms of this
Agreement shall terminate upon the earliest of:  (i) the date on which Employee
ceases to be employed as a corporate officer of the Company, other than as a
result of an Involuntary Termination; (ii) the date that all obligations of the
parties hereunder have been satisfied.  A termination of the terms of this
Agreement pursuant to the preceding sentence shall be effective for all
purposes, except that such termination shall not affect the payment or provision
of compensation or benefits on account of a termination of employment occurring
prior to the termination of the terms of this Agreement.  The rights and duties
created by this Section 1 are contingent upon the Employee’s release of claims
against the Company (at the time of termination in a form reasonably
satisfactory to the Company) and may not be modified in any way except by a
written agreement executed by an officer of the Company upon direction from the
Board of Directors.
 
    2.           Benefits Upon Termination of Employment.
 
(a)           Severance.  In the event that Employee suffers an Involuntary
Termination at any time  Employee will be entitled to receive severance benefits
as follows:  (i) severance payments during the period from the date of
Employee’s termination until the date twelve months after the effective date of
the termination (the “Severance Period”) equal to the base salary which Employee
was receiving immediately prior to the Involuntary Termination together with
(ii) the average bonus paid by the Company to the Employee for services during
each of the three 12- month periods prior to Involuntary Termination date, which
payments shall be paid during the Severance Period in accordance with the
Company’s standard payroll practices; and (iii) continuation of payment by the
Company of its portion of the health insurance benefits provided to Employee
immediately prior to the Involuntary Termination pursuant to the terms of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or
other applicable law through the earlier of the end of the Severance Period or
the date upon which Employee is no longer eligible for such COBRA or other
benefits under applicable law.
 
(b)           Treatment of Stock Options Upon Involuntary Termination.  In the
event that Employee suffers an Involuntary Termination under circumstances other
than as covered in paragraph 2(c) below, the Employee’s unvested Company stock
options shall continue to vest for the 12 month Severance Period following the
Involuntary Termination date in accordance with the provisions of the option
agreement and plan pursuant to which such option was granted.
 
(c)           Treatment of Stock Options Upon a Change of Control.  In the event
that Employee suffers an Involuntary Termination in connection with or within
twelve months following the effective date of a Change of Control, 100% of
Employee’s unvested Company stock options shall become immediately vested on
such termination date.  Except for the accelerated vesting provided by this
paragraph 2(c), each such option shall be exercisable in accordance with the
provisions of the option agreement and plan pursuant to which such option was
granted.
 
(d)           Lapse of Restrictions on Restricted Stock Upon Involuntary
Termination.  In the event that Employee suffers an Involuntary Termination
under circumstances other than in connection with or within twelve months
following the effective date of a Change of Control, relinquishment of all
forfeiture and transfer restrictions on stock previously awarded to the Employee
will continue, solely for the duration of the twelve month Severance Period, in
accordance with the provisions of the restricted stock agreement relating to
such restricted stock.
 
(e)           Lapse of Restrictions on Restricted Stock Upon a Change of
Control.  Upon a Change of Control all forfeiture and transfer restrictions on
shares of restricted stock previously  awarded to Employee shall lapse in their
entirety.
 
(f)           Termination for Cause.  Notwithstanding any other provision of
this Agreement, if Employee’s employment is terminated for Cause at any time,
then Employee shall not be entitled to receive payment of any severance benefits
or any continuation or acceleration of stock option vesting or relinquishment of
forfeiture and transfer restrictions on restricted stock awards.  Employee will
receive payment(s) for all salary, bonuses and unpaid vacation accrued as of the
date of Employee’s termination of employment.
 
(g)           Voluntary Resignation.  If Employee voluntarily resigns from the
Company under circumstances which do not constitute an Involuntary Termination,
then Employee shall not be entitled to receive payment of any severance
benefits, or option acceleration, or relinquishment of forfeiture and transfer
restrictions.  Employee will receive payment(s) for all salary, bonuses and
unpaid vacation accrued as of the date of Employee’s termination of employment.
 
3.           Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:


(a)           “Cause” means any of the following:  (i)  Employee’s theft,
dishonesty, willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any Company or Affiliate documents or records; (ii)  Employee’s
material failure to abide by a Company’s or Affiliate’s code of conduct or other
policies (including without limitation, policies relating to confidentiality and
reasonable workplace conduct); (iii)  Employee’s unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of the Company or an Affiliate (including, without
limitation,  Employee’s improper use or disclosure of confidential or
proprietary information); (iv) any intentional act by  Employee which has a
material detrimental effect on the Company or an Affiliate’s reputation or
business; (v)  Employee’s repeated failure or inability to perform any
reasonable assigned duties after written notice from the Company or an
Affiliate  (including, without limitation, habitual absence from work for
reasons other than illness), and a reasonable opportunity to cure, such failure
or inability; (vi) any material breach by  Employee of any employment or service
agreement between  Employee and the Company or an Affiliate, which breach is not
cured pursuant to the terms of such agreement; or (vii)  Employee’s conviction
(including any plea of guilty or nolo contendere) of any criminal act involving
fraud, dishonesty, misappropriation or moral turpitude, or which
impairs  Employee’s ability to perform his or her duties with the Company or an
Affiliate.
 
(b)           “Change in Control” means the occurrence of any of the following:
 
(i)  an Ownership Change Event or a series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting securities of the Company or
such surviving entity immediately outstanding after the Transaction, or, in the
case of an Ownership Change Event the entity to which the assets of the Company
were transferred (the “Transferee”), as the case may be; or
 
(ii)  the liquidation or dissolution of the Company.
 
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities.  The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities in the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.  The Board may also,
but need not, specify that other transactions or events constitute a Change in
Control.
 
(c)           “Involuntary Termination” shall include any termination by the
Company other than for Cause and Employee’s voluntary termination within sixty
days following the occurrence of any of the following events without Employee’s
written consent:  (i) a material reduction or change in job duties,
responsibilities and requirements inconsistent with Employee’s position with the
Company and Employee’s prior duties, responsibilities and requirements or a
change in Employee’s reporting relationship; (ii) a material reduction of
Employee’s base compensation (other than in connection with a general decrease
in base salaries for most officers of the successor corporation); or (iii)
Employee’s refusal to relocate to a facility or location more than forty miles
from the Company’s current location, provided that Employee will not resign due
to such change, reduction or relocation without first providing the Company with
written notice of the event or events constituting the grounds for his voluntary
resignation within thirty days of the initial existence of such grounds and a
reasonable cure period of not less than thirty days following the date of such
notice.


(d)           “Ownership Change Event” means the occurrence of any of the
following with respect to the Company:  (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; or (iii) the
sale, exchange, or transfer of all or substantially all of the assets of the
Company.
 
    4.           Limitation and Conditions on Payments.
 
(a)           Parachute Payments.  In the event that the severance and other
benefits provided for in this Agreement to the Employee:  (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”); and (ii) but for this Section, would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Employee’s severance benefits under Sections 2(a) and 2(b) shall be payable
either:


(i)  in full; or
 
(ii)  as to such lesser amount which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Employee on an after-tax basis, of the greatest amount of
severance benefits under Section 2(a) and 2(b), notwithstanding that all or some
portion of such severance benefits may be taxable under Section 4999 of the
Code.  Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section 4 shall be made in writing by
independent public accountants selected by the Company (the “Accountants”),
whose determination shall be conclusive and binding upon the Employee and the
Company for all purposes.  For purposes of making the calculations required by
this Section 4, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.
 
(b)           Release Prior to Receipt of Benefits.  Prior to the receipt of any
benefits under this Agreement, Employee shall execute a release of claims
agreement (the “Release”) in the form provided by the Company.  Such Release
shall specifically relate to all of Employee’s rights and claims in existence at
the time of such execution and shall confirm Employee’s obligations under the
Company’s standard form of proprietary information agreement.
 
5.           Section 409A.  Notwithstanding any provision of this Agreement to
the contrary, if, at the time of Employee’s termination of employment with the
Company, Employee is a “specified employee” (as defined in Section 409A of the
Code) and the deferral of the commencement of any severance payments or benefits
otherwise payable pursuant to this Agreement as a result of such termination of
employment is necessary in order to prevent any accelerated income recognition
or additional tax under Section 409A of the Code, then the Company will not
commence any payment of any such severance payments or benefits otherwise
required hereunder (but without any reduction in such payments or benefits
ultimately paid or provided to Employee) that (a) will not and may not under any
circumstances, regardless of when such termination occurs, be paid in full by
March 15 of the year following Employee’s termination of employment, and (b) are
in excess of the lesser of (i) two times Employee’s then annual compensation or
(ii) two times the limit on compensation then set forth in Section 401(a)(17) of
the Code and will not be paid by the end of the second calendar year following
the year in which the termination occurs, until the first payroll date that
occurs after the date that is six months following Employee’s “separation of
service” with the Company (as defined under Code Section 409A).  If any payments
are delayed due to such requirements, such amounts will be paid in a lump sum to
Employee on the earliest of (x) the Employee’s death following the date of
Employee’s termination of employment with the Company or (y) the first payroll
date that occurs after the date that is six months following Employee’s
“separation of service” with the Company.  For these purposes, each severance
payment or benefit is designated as a separate payment or benefit and will not
collectively be treated as a single payment or benefit.  This paragraph is
intended to comply with the requirements of Section 409A of the Code so that
none of the severance payments and benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A of the Code and any
ambiguities herein will be interpreted to so comply.  Employee and the Company
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Employee under Section 409A of the Code.  Notwithstanding
anything to the contrary contained herein, to the extent that any amendment to
this Agreement with respect to the payment of any severance payments or benefits
would constitute under Code Section 409A a delay in a payment or a change in the
form of payment, then such amendment must be done in a manner that complies with
Code Section 409A(a)(4)(C).
 
6.           Conflicts.  Employee represents that Employee’s performance of all
the terms of this Agreement will not breach any other agreement to which
Employee is a party.  Employee has not, and will not during the term of this
Agreement, enter into any oral or written agreement in conflict with any of the
provisions of this Agreement.  Employee further represents that Employee is
entering into or has entered into an employment relationship with the Company of
Employee’s own free will and that Employee has not been solicited as an employee
in any way by the Company.
 
7.           Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  The terms of this Agreement and all of Employee’s rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
 
8.           Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  Mailed notices to Employee shall be
addressed to Employee at the home address which Employee most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.


9.           Miscellaneous Provisions.


(a)           No Duty to Mitigate.  Employee shall not be required to mitigate
the amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor shall any such payment be reduced by any
earnings that Employee may receive from any other source.


(b)           Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Employee and by an authorized officer of the Company
(other than Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.


(c)           Whole Agreement.  No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.  This Agreement supersedes any agreement
of the same title and concerning similar subject matter dated prior to the
Effective Date, and by execution of this Agreement both parties agree that any
such predecessor agreement shall be deemed null and void.


(d)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without reference to conflict of laws provisions.


(e)           Severability.  If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction and to any
extent, be invalid or unenforceable, such term or provision shall be ineffective
as to such jurisdiction to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable the remaining terms and
provisions of this Agreement or the application of such terms and provisions to
circumstances other than those as to which it is held invalid or unenforceable,
and a suitable and equitable term or provision shall be substituted therefore to
carry out, insofar as may be valid and enforceable, the intent and purpose of
the invalid or unenforceable term or provision.


(f)           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement may be settled at the option of either party by
binding arbitration in the County of San Mateo, California, in accordance with
the rules of the American Arbitration Association then in effect.  Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.  Punitive
damages shall not be awarded.


(g)           Legal Fees and Expenses.  The parties shall each bear their own
expenses, legal fees and other fees incurred in connection with this Agreement.


(h)           No Assignment of Benefits.  The rights of any person to payments
or benefits under this Agreement shall not be made subject to option or
assignment, either by voluntary or involuntary assignment or by operation of
law, including (without limitation) bankruptcy, garnishment, attachment or other
creditor’s process, and any action in violation of this Section 8(h) shall be
void.


(i)           Employment Taxes.  All payments made pursuant to this Agreement
will be subject to withholding of applicable income and employment taxes.


(j)           Assignment by Company.  The Company may assign its rights under
this Agreement to an affiliate, and an affiliate may assign its rights under
this Agreement to another affiliate of the Company or to the Company.  In the
case of any such assignment, the term “Company” when used in a section of this
Agreement shall mean the corporation that actually employs the Employee.


(k)   Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.


(l)   Renewal.  This Agreement shall remain in effect until December 31, 2008
and shall be automatically renewed for additional one year periods unless not
later than three months prior to December 31st of any year either party gives
written notice to the other party of the intention to terminate the Agreement
effective December 31st of that year.


The parties have executed this Agreement on the date first written above.


A.P. PHARMA, INC.
 
By:                                                                
Name:                                                                
Title:                                                                




EMPLOYEE
 
Signature:                                                                
Dr. John Barr
                                Address:                                     


--------------------------------------------------------------------------------

 
